Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding Applicants’ traversal of the restriction requirement, the examiner disagrees. Searching claims directed to a printing process and multi-layer sheets and articles therefrom requires additional search areas and search time
The restriction requirement is maintained. Claims 1-28 are being examined. Claims 29-36 are withdrawn from consideration.
Claims 5, 6, 8-10, 12, 16, 24, 25 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 6, 8-10, 12, 16, 25 and 27 recites the broad recitation various, and the claim also recites various narrow limitations which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites a binding agent which is a blend consisting essentially of (i) or (ii). It is not understood how a blend consisting essentially of can be only one (i) or (ii).
Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "terpolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "polypropylene" in lines 1 and 2.
.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, 14, 16-19, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sierakowski et al, US 2010/0035497.
Sierakowski et al teach methods for producing dyed textiles (Abstract).
Regarding claims 1-11, 13, 14, 16-19, 27 and 28 the reference discloses methods for dyeing a polymer material with an aqueous pigment composition containing at least one pigment dispersed therein, wherein the polymer material is a blend comprising a first polymer composition and a second polymer composition which is compatible with the first polymer composition, which second polymer composition comprises a binding agent for the at least one pigment, wherein the method comprises the steps of heating the polymer material to an activation temperature below the softening temperature of the polymer material, - contacting the polymer material with the aqueous pigment composition at a contact temperature for a period of time sufficient to form a pigmented polymer material, - subjecting the pigmented polymer material to a fixation step to fixate the at least one pigment therein by cooling the pigmented polymer material to a fixation temperature which is lower than the temperature at which contacting of the polymer material with the aqueous pigment composition is carried out (see the whole document, especially paragraphs 76-95, claims 1-11 and the examples. In the reference compositions the polyester is seen as the binding agent.
Claims 15 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art references teach or fairly suggest binding agent or second polymer as recited in these claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762